ON APPELLANT’S PETITIONS TO REHEAR

This Court filed its Opinion in this cause on May 18, 1977. On June 3, 1977 the executor filed a Petition for Instructions and prayed for an order of this Court directing it to withhold further monthly payments of $1,000 per month to the beneficiary until such time as it could be determined what amount the beneficiary owed to the estate. The amounts withheld are to be credited against the amount owing the estate by the beneficiary. Treating the Petition for Instructions as a Petition to *766Rehear, this Court entered an Order on June 20,1977, granting the relief prayed by the executor.1
In the meantime the appellant-beneficiary filed a Petition to Rehear on June 6, 1977, wherein she claims that this Court wrongfully exercised original jurisdiction wherein it was found that the appellant-beneficiary had knowingly received more money from the residuary trust set up in the will than that to which she was entitled.
On June 24, 1977, the appellant-beneficiary filed a Petition to Rehear the June 20, 1977 Order of this Court on the ground that this Court had no jurisdiction to entertain and act upon the Petition for Instructions filed by the executor.
There is also in the record a written instrument headed “Motion to Dismiss, or, In the Alternative for Relief.” This instrument raises no question not heretofore considered by the Court or covered by the appellant’s two petitions to rehear. The motion is overruled.
On July 5, 1977, the executor filed its response to the two petitions to rehear filed by the appellant-beneficiary, whereupon the clerk of this Court forwarded to the Judges the two petitions to rehear filed by the beneficiary and the executor’s reply thereto.
Neither party complied with Rule 22 of this Court which reads in pertinent part as follows:
Petitions for rehearing and for other or additional findings of fact in any ease must be filed within ten days after the opinion of the court is filed.
We do, however, waive that Rule for each party, and we will now consider the two petitions for rehearing filed by the appellant-beneficiary.
As pointed out in the Opinion of this Court, this review was de novo upon the record of the trial court. This Court has jurisdiction to correct any error apparent upon the face of an accounting submitted by an executor. If this Court can from the record correct the accounting, we may do so. If this Court deems it necessary to remand to the probate court for that court to correct the accounting, that course may be ordered. In the case at bar we chose the latter course. The appellant’s petition to rehear, filed June 6, 1977, is overruled.
The second petition to rehear claims that this Court had no jurisdiction to enter an ex parte order allowing the executor to withhold the monthly payments otherwise due the beneficiary, pending further orders of the courts as to the amount the beneficiary has been overpaid from the estate of the deceased. The only reason the order of June 20, 1977 was entered ex parte is because the beneficiary did not for sixteen days respond to the petition filed by the executor, neither did the beneficiary seek additional time nor so much as make inquiry about the matter. The relief sought by the executor in its June 3, 1977 petition was the type relief that demanded prompt consideration by the Court. We deemed sound discretion would not permit further delay on the part of this Court, even though the beneficiary appeared to be disinterested in the matter.
Where, as here, we have found both the executor and the beneficiary liable to the estate for some amount, with judgment over in favor of the executor against the beneficiary for any amount it has to pay, it would be exceedingly strange that we could not permit the executor to withhold monthly payments otherwise due the beneficiary until the amount due the estate is determined. The argument that we have thereby thwarted the intent of the testator is rather ridiculous. In carrying out the intent of the testator, we held that the executor has overpaid the beneficiary and that *767the beneficiary has knowingly accepted more money than that to which she was entitled. Until that matter is cleared up, the executor should not pay over to the beneficiary any additional amounts. The appellant’s petition to rehear, filed June 24, 1977, is overruled.1
NEARN, J. (concurs).
QUICK, Special Judge (concurs).

. The June 20, 1977 Order of the Court of Appeals was superseded by a Memorandum Opinion filed October 11, 1977, by the Supreme Court of Tennessee wherein that Court granted Martha Cuneo Reed’s Petition for Writ of Mandamus, and ordered that the $1,000 per month distribution to her by the Union Planters National Bank, Trustee, be resumed, upon her execution and delivery to the Probate Court at Memphis a good and sufficient bond making certain the repayment of the amounts so distributed, as may be legally required.